Citation Nr: 1404424	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-48 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for neck pain as secondary to the Veteran's service-connected low back disability. 

2.  Entitlement to an increased rating in excess of 40 percent for a low back disability, classified as status post bilateral fixation of both sacroiliac joints with fusion causing low back pain extending down both legs.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran, her father, and her boyfriend




ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran served on active duty from February to August 1999.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 
 
In February 2011, the Veteran presented testimony before the undersigned Veterans Law Judge at a Travel Board hearing.  A copy of the transcript is of record.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran clearly raised the matter of unemployability during the pendency of her claim for an increased evaluation for her low back disability. See the Veteran's November 2010 Form 9 and the February 2011 Board Hearing Transcript.  Therefore, the issue is raised by the record, and as such, is properly before the Board.

The TDIU claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's neck pain did not have onset in service; is not causally related to service; and was not caused or aggravated by the Veteran's service-connected low back disability.

2.  During the period on appeal, the Veteran's service-connected low back disability was not manifested by unfavorable ankylosis of the entire thoracolumbar spine, separately ratable neurological symptoms, or incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for neck pain, to include as secondary to a low back disability, have not been met.  38 U.S.C.A. §§ 1131, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

2.  A rating in excess of 40 percent for low back disability, classified as status post bilateral fixation of both sacroiliac joints with fusion causing low back pain extending down both legs, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5241 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied via a letter sent to the Veteran in March 2009.

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records, VA medical records and private treatment records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded VA examinations in March 2009 and October 2010.  The VA examinations are sufficient, as the examiners considered the Veteran's statements, offered explanations for the opinions stated, and provided the information necessary to resolve the issues on appeal.  

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on her claims at this time. 

II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Veteran has been granted service connection for a low back disability, evaluated as 40 percent disabling.




III.  Neck Pain

The Veteran contends that she should be service connected for a disability associated with neck pain.  In her March 2010 Notice of Disagreement, the Veteran indicated that her neck disability began at the same time as her low back disability.  The Veteran alleges that her neck pain is caused by poor posture and difficulty using proper body mechanics for lifting as a result of her sacroiliac joint fusion.  Therefore, the Veteran alleges that her neck disability should be service-connected as secondary to her service-connected low back disability. 

The Veteran's service treatment records are silent for complaints of neck pain.  

Post-service treatment records dated October 2000 indicate that the Veteran presented with left paraspinal pain.  X-rays of the thoracic and cervical spine failed to exhibit any bony changes, any osteoarthritis, any malalignment or misalignment, fractures or frank dislocations.  The examiner noted that there was a mild decrease in the amount of cervical lordosis, which he felt was secondary to muscle spasms.  The Veteran reported no discomfort from cervical rotation and she was able to flex and extend her lumbar spine without difficulty. There was no tenderness to palpation of her cervical spine.  The examiner indicated that all studies to date were within normal limits and that there "does not appear to be a good orthopedic etiology for [the Veteran's] pain." 

VA treatment records dated February 2003 indicate that the Veteran presented with complaints of chronic lumbago, status post-surgery.  A note indicates that the Veteran had herniated discs in her neck "due to possible fall or arm over-use due to lower back or both."  The Veteran reported that her neck pain started in September 2000 and that it had gradually gotten worse.  The Veteran indicated that her surgery has not affected her neck pain.  On examination, the Veteran's neck was supple, with no jugular venous distension, adenopathy, thyromegaly, or carotid bruits.  The examiner noted minimal tenderness with palpation over paraspinal muscles.  The Veteran was unable to extend cervically or reach her shoulders bilaterally.  

Private treatment records dated August 2007 indicate that the Veteran presented with stiffness to her left neck and spasms of her face.  An MRI was done, which was unremarkable.  On examination, the Veteran's neck was supple without goiter.  The Veteran also completed physical therapy for her neck pain.  Notes indicate that the Veteran "[r]ecently had dystonia and facial and limb contractures resulting in diffuse motor weakness. Precipitating factors includ[e] massaging the base of neck by husband."  The Veteran completed ten physical therapy sessions and was discharged. 

A November 2007 MRI of the Veteran's cervical spine showed straightening of the cervical spine.  The examiner indicated that the straightening was probably related to muscle spasm.  The cervical vertebral bodies were normal in height and alignment.  No fractures, subluxations, or bone marrow abnormalities were seen.  The examiner indicated that the disc spaces were fairly well maintained. 

In March 2008, the Veteran presented for physical therapy for neck pain.  Notes indicate that the Veteran presented with complaints of pain that was exacerbated by carrying a book bag.  The Veteran completed twelve physical therapy sessions and was discharged. 

In October 2010, the Veteran presented for a VA examination.  The Veteran reported that her neck pain onset not long after her sacroiliac joint fusion in 2000.  The Veteran attributed onset to poor posture after surgery and difficulty using proper body mechanics for lifting.  The Veteran reported that her neck pain has been stable, that pain radiates down her left arm to her elbow, and that she experiences associated weakness.  The Veteran denied numbness or tingling in the left arm.  

On examination, cervical spine range of motion was as follows: flexion to 20 degrees; extension to 10 degrees; left and right lateral flexion to 20 degrees; left lateral rotation to 25 degrees; and right lateral rotation to 30 degrees.  The examiner indicated that there was objective evidence of pain on active range of motion and following repetitive motion, but noted no additional limitations after three repetitions of range of motion.  

The examiner diagnosed the Veteran with cervical strain and degenerative disk disease.  The examiner opined that it is less likely than not that the Veteran's cervical spine condition was caused by the Veteran's low back condition.  The examiner explained that the Veteran did not have significant evidence of postural abnormality, abnormal curvature or palpable muscle spasm that would indicate a compensatory cause of her cervical spine disability.  The examiner indicated that it is possible that the Veteran's cervical spine condition was caused by her sacroiliac joint fusion or low back condition, but that the physical evidence is limited.  

During a February 2011 Travel Board Hearing, the Veteran's father testified that the Veteran's neck pain began in October 2000.  The father indicated that one doctor said "it's probably the way [the Veteran is] holding [her back] in relation and reaction to the pain." According to the father's testimony, the same doctor indicated that the Veteran's spine was "curving over a little bit to the left" and that the Veteran was putting "cross-pressure on some cervical discs." 

As indicated above, the Veteran's service treatment records are silent for complaints of neck pain.  On the basis of the service treatment records, a neck disability was not shown to have had onset during service and direct service connection is not warranted.  In addition, post-service treatment records provide no indication that a neck disability may somehow be directly related to the Veteran's service.  Therefore, direct service connection for a neck disability is not warranted. 

The preponderance of the evidence is also against the Veteran's secondary service connection theory of entitlement.  A VA examiner has opined that the Veteran's neck disability was less likely than not caused by her low back disability (explaining that the Veteran did not have significant evidence of postural abnormality, abnormal curvature or palpable muscle spasm that would indicate a compensatory cause of her neck disability).  Although the examiner did not specifically state that the neck disorder was not aggravated by the service-connected low back disability, the Board finds that the discussion in the report effectively ruled out this possibility as the examiner's finding that there was no significant evidence of postural abnormality, abnormal curvature or palpable muscle spasm would inevitably lead to a conclusion that there is no potential cause of aggravation.

The Veteran has presented her own theory on the etiology of her neck pain.  The Board recognizes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  That is, competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009); Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis). 

In this case, the Veteran has not provided statements related to the diagnosis of a simple disorder or about symptomatology but has instead rendered an opinion to the effect that she has a neck disability that is related to her service-connected low back disability.  Unlike the varicose veins in Barr or dislocated shoulder in Jandreau, the claimed neck disability is not one capable of lay diagnosis, nor is it the type of condition that can be causally related to another disability without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  The etiology of neck disabilities is a matter of medical complexity.  The Board concludes that, although the Veteran is competent to report symptoms she may have experienced, her statements as to the diagnosis and etiology of any current neck disability does not constitute probative evidence in this case. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection of a neck disability secondary to the Veteran's service-connected low back disability.  Therefore, service connection for a neck disability as secondary to the Veteran's service-connected low back disability must be denied. 

IV.  Increased Rating 

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3. 

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

V.  Rating Criteria 

The Veteran contends that her low back disability is more severe than contemplated by the currently assigned evaluation.  The Veteran's low back disability is currently evaluated as 40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5241, pertaining to spinal fusion.  Spinal fusions can be evaluated under the General Formula for Diseases and Injuries of the Spine or based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a.  

Under the General Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease:  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assignable for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation may be assigned for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a .

For VA compensation purposes, unfavorable ankylosis is "a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis."  General Rating Formula for Diseases and Injuries of the Spine, Note 5.
As noted above, spinal fusions can also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Diagnostic Code 5243).  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a 40 percent rating.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrants a 60 percent evaluation.  Note (1) provides that for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

VI.  Low Back Disability 

During a March 2009 VA examination, the Veteran reported that she underwent bilateral sacroiliac fusions and continues to have progressively increasing bilateral hip pain and decreased mobility.  The Veteran reported that she can walk approximately 10 minutes before needing to sit down because of her pain.  The Veteran indicated that she had not undergone physician-prescribed bed rest during the past year.  The Veteran stated that she cannot work because of her pain.  

On examination, the Veteran's thoracolumbar flexion was to 25 degrees; extension to 15 degrees; right lateral flexion to 15 degrees; left lateral flexion to 20 degrees; and right and left rotation to 20 degrees.  The examiner noted that all ranges of motion were with end-of-range pain and with no decrement due to pain or fatigue following repetitive use.  The examiner noted moderately-severe bilateral tenderness over the sacroiliac joints and the bilateral lumbosacral spine.  There was no muscle spasm and the straight leg raises were negative bilaterally.  The examiner diagnosed the Veteran with bilateral sacroiliac joint instability, status post bilateral fixation with fusion on the left. 

A July 2009 CT scan of the Veteran's pelvis showed a bony defect between the two remaining screws consistent with screw removal.  The examiner noted that there was "bony ankylosis traversing the majority of the left SI joint, only sparing the anterior SI joint, inferiorly and superiorly."  The examiner noted that bony effects of the right SI joint were consistent with prior hardware.  The examiner also noted mild degenerative changes at the right SI joint.  

During an October 2010 VA examination, the Veteran reported that she was able to go back to work for a year after her surgical fusion, but that her back pain began to get worse again in the past few years.  The Veteran indicated that she has not been able to work fulltime because of her pain.  The Veteran complained of constant low back pain and pain radiating down both legs.  The Veteran did not report any incapacitating episodes.  The examiner found that there was no cervical or thoracolumbar spine ankylosis. 

On examination, the examiner noted bilateral spasms, guarding, pain with motion and tenderness of the thoracolumbar spine.  The Veteran's thoracolumbar spine range of motion was as follows: flexion to 20 degrees; extension to 10 degrees; left lateral flexion and rotation to 15 degrees; right lateral flexion and rotation to 15 degrees.  The examiner indicated that there was objective evidence of pain following repetitive motion, but that there were no additional limitations after three repetitions of range of motion. 

During a February 2011 Travel Board Hearing, the Veteran testified that she tried to go back to school in 2008, but that her back pain flared-up and caused her to withdraw.  The Veteran testified that she sought treatment, but that she continued to deteriorate, and had to move in with her parents.  Since that time she has had "an up and down battle" with her back pain.  The Veteran noted that she moved out of her parents' home and lives in an apartment, where she tries to place things at waist level or higher so that she can reach things without bending over.  The Veteran reported that she stopped going to church and watching movies because it would "wipe" her out the next day.  The Veteran testified that when she tried to work a four-hour day, her back pain caused her to lay down most of the next day.  

The Veteran's father testified that the Veteran has been unable to do much since her flare-up in 2008.  The father testified that the Veteran is unable to drive and that she has to lie down in the back of a van while being transported.  The father reported that he tried to help the Veteran by paying her to take care of the payroll, bills and monthly financial statements for his two restaurants, but that the Veteran was unable to concentrate to complete these tasks because of her pain.  

The Veteran's boyfriend testified that the Veteran is unable to do "things for long periods of time" and that she has to take frequent breaks.  

In a February 2011 statement, the Veteran's mother reported that the Veteran is very limited in what she can do.  The mother indicated that the Veteran can work while standing up or sitting down for 15 to 45 minutes, but that she then has to lie down because of her pain.  The mother reported that she goes clothing shopping for the Veteran because the Veteran cannot stand for that long. The mother also indicated that the Veteran can only drive for about 10 minutes.  If the Veteran needs to go somewhere further than 10 minutes away, the mother indicated that someone else must drive her and that the Veteran has to lie down in the back of the car.  The mother indicated that the Veteran only wears slip on shoes because she cannot bend over to tie her shoes.  The mother also reported that the Veteran cannot clean her bathrooms because she cannot bend over.  

Based on the evidence of record, the Board finds that a rating in excess of 40 percent for the Veteran's low back disability is not warranted at any point during the period on appeal.  Although the Veteran's thoracolumbar spine forward flexion has been limited throughout the period on appeal, there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine.  The Veteran has consistently been able to move her spine throughout the period on appeal.  Although a July 2009 CT scan showed bony ankylosis traversing the majority of the left SI joint, the examiner did not find unfavorable ankylosis of the entire thoracolumbar spine.  Since a rating of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine, and the record does not indicate there was unfavorable ankylosis of the entire thoracolumbar spine, a rating of 50 percent is not warranted under the General Rating Formula of Diagnostic Code 5241.  

The Board has considered whether the Veteran's low back disability warrants a separate compensable evaluation for any associated neurological disorders.  The Veteran has competently reported that she has radiating pain into her lower extremities.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the March 2009 examiner found that the Veteran's straight leg raise test was negative for radiculopathy.  The October 2010 examiner noted that the Veteran did not have neurologic related hospitalization or surgery.  The examiner also noted that the Veteran did not have a history of neurologic trauma or neurologic neoplasm.  The examiner did not provide a diagnosis of lumbar radiculopathy because the objective evidence of lumbar radiculopathy was very limited.  The examiner indicated that the Veteran had a normal MRI and that her physical examination was unreliable because the Veteran gave submaximal effort with manual muscle testing.  In addition, there is no evidence of record and the Veteran denied that she has ever experienced bowel or bladder impairment secondary to her service-connected back disability.  Therefore, additional separate ratings for neurologic manifestations of the Veteran's low back disability are not warranted.  38 C.F.R. § 4.71a , General Rating Formula.

The Board has also considered rating the Veteran's back disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, during the March 2009 and October 2010 VA examinations, the Veteran reported that she did not have doctor-prescribed bed rest or incapacitating episodes during the last 12 months.  In addition, the evidence of record does not show that the Veteran has ever experienced symptoms requiring bed rest prescribed by a physician at any point during the period on appeal.

In evaluating musculoskeletal disabilities, VA must determine whether the joint in question exhibits weakened movement, excess fatigability, or incoordination, and whether pain could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  The March 2009 VA examiner noted that all ranges of motion had end-of-range pain, but that there was no decrease in range due to pain or fatigue following repetitive use.  The October 2010 VA examiner noted that there was objective evidence of pain following repetitive motion, but that the Veteran did not have additional limitations after three repetitions of range of motion.  The examiner also indicated that the Veteran suffered from decreased mobility, problems lifting and carrying and a lack of stamina.  However, the Veteran has consistently been able to move her spine throughout the period on appeal.  Therefore, the evidence does not indicate that the Veteran experiences functional loss of the low back that more nearly approximates unfavorable ankylosis of the entire thoracolumbar spine, which is the criterion for the next higher 50 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. §4.71a; DeLuca at 206-07.

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's low back disability (mainly pain and limitation of motion) are contemplated by the applicable rating criteria.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (1995).  

The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

As indicated in the introduction, the Board has found that the Veteran has raised a claim for a total disability rating based on individual unemployability (TDIU), which is addressed in the remand portion of this decision.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A.
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for neck pain, as secondary to the Veteran's service-connected low back disability, is denied.

An increased rating in excess of 40 percent for a low back disability, classified as status post bilateral fixation of both sacroiliac joints with fusion causing low back pain extending down both legs, is denied. 


REMAND

In February 2009, the Veteran submitted claims for an increased rating for her low back disability, service connection for a neck and shoulder disability and TDIU.  In March 2009, the RO sent the Veteran a Duty to Assist letter and stated that the Veteran had to complete and return VA Form 21-8940 for her TDIU claim.  It is unclear whether a copy of VA Form 21-8940 was sent to the Veteran.  

In her March 2010 Notice of Disagreement, the Veteran indicated that she wanted to appeal her "entire disallowance."  An April 2010 note indicates that the RO contacted the Veteran to clarify the issues on appeal and that the Veteran indicated that she wanted to appeal her claims for an increased rating for her low back disability and service connection for a neck disability.

An October 2010 Statement of the Case addressed only the increased rating and service connection claim.  In November 2010, the Veteran filed a Substantive Appeal and indicated that she wanted to appeal the issues addressed in the October 2010 Statement of the Case and her TDIU claim.  During her February 2011 Board hearing, the Veteran indicated that there was a misunderstanding and that she wanted to appeal her TDIU claim.  

The Board finds that the issue of TDIU has been raised by the record during the pendency of the Veteran's claim for an increased evaluation for her low back disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran should be sent an updated notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 that advises her about what is needed to substantiate a claim for a TDIU.  In addition, the Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an updated notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 that advises her about what is needed to substantiate a claim for a TDIU and a copy of VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Request the Veteran complete VA Form 21-8940, to obtain relevant employment information and to authorize VA to contact her employers for additional information regarding her employment.

2.  After completing these actions, the AMC should undertake any other development deemed appropriate.  

3.  Then, re-adjudicate the issue of entitlement to a TDIU rating.  If the benefit sought is not granted, the Veteran must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


